NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0875-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOSE M. ARIAS-MADE,

     Defendant-Appellant.
_______________________

                   Argued July 19, 2022 – Decided August 12, 2022

                   Before Judges Sabatino, Gilson and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 17-10-1417.

                   Kevin S. Finckenaur, Assistant Deputy Public
                   Defender, argued the cause for appellant (Joseph E.
                   Krakora, Public Defender, attorney; Kevin S.
                   Finckenaur, of counsel and on the briefs).

                   Ian C. Kennedy, Assistant Prosecutor, argued the cause
                   for respondent (Mark Musella, Bergen County
                   Prosecutor, attorney; Ian C. Kennedy, of counsel and
                   on the brief).

PER CURIAM
        Defendant appeals from his jury trial conviction for possession of a

handgun without a permit, N.J.S.A. 2C:39-5(b). Police found the gun in the

trunk of his car following a motor vehicle stop for an alleged tinted windows

violation. After carefully reviewing the record in light of the arguments of the

parties and governing legal principles, we reverse and vacate defendant's

conviction because the State at the suppression hearing failed to meet its burden

to establish reasonable and articulable suspicion to justify the motor vehicle

stop.

                                        I.

        We discern the facts pertinent to this appeal from the evidence presented

by the State at the suppression hearing. See State v. Gibson, 318 N.J. Super. 1,

9 (App. Div. 1999) ("We take this opportunity to remind the parties that on

appeal 'we may only consider whether the motion to suppress was properly

decided based on the evidence presented at that time.'" (quoting State v. Jordan,

115 N.J. Super. 73, 76 (App. Div. 1971))).

        On May 27, 2017, at approximately 4:15 a.m., Englewood Cliffs Police

Officer Kyle Ust initiated a motor vehicle stop of defendant's car. The encounter

was recorded by the officer's mobile video recorder (MVR), and the dashcam




                                                                           A-0875-19
                                        2
recording was played at the suppression hearing. 1 Ust testified that he "observed

a red Audi four door sedan with excessive tinted windows on all four windows."

Ust pulled out onto the roadway, followed defendant's vehicle for a brief time,

and initiated a motor vehicle stop. Ust did not observe any motor vehicle

violations other than the suspected tinted windows infraction.

      Two other officers responded to the scene. Ust approached the detained

vehicle from the passenger side and instructed defendant, the sole occupant, to

roll down the passenger side front window. Ust "immediately detected a strong

odor of marijuana." He also observed two cut straws and white powder in the

backseat.

      When Ust mentioned that he smelled marijuana, defendant replied that he

had been smoking it earlier in the day. Ust ordered defendant out of the car and

proceeded to ask him questions about his itinerary.

      Ust testified that he told defendant he had been stopped for tinted windows

and asked defendant, "are you aware that tinted safety glass in the State of New

Jersey is illegal?" Defendant acknowledged that "he did understand that."

During the questioning, Ust asked defendant if he could "check him for



1
  We have been furnished with the video and have reviewed it as part of our
consideration of the appeal.
                                                                            A-0875-19
                                        3
weapons." Defendant replied "yeah," whereupon Ust conducted a pat down frisk

of defendant's outer clothing. 2      The protective frisk was "[n]egative for

weapons," but the officer felt a bulge in one of defendant's pockets. Defendant

agreed to allow Ust to remove the object, which turned out to be approximately

$400 in cash.

        Ust explained that he suspected defendant was a drug dealer and asked

defendant to consent to a search of the vehicle. Defendant initially refused but

eventually relented and signed a consent form after Ust repeated the request and

advised defendant that they were going to conduct a "probable cause search" of

the vehicle even if defendant refused to give consent.

        The officers first searched the passenger cabin but did not find the source

of the raw marijuana odor or any other evidence of illegal activity. Ust testified

that there was "an abundant amount of odor of marijuana emanating from the

backseat."     The officers then proceeded to search the trunk where they

discovered a loaded .45 caliber handgun wrapped in a blanket and a sock with

shotgun shells in it.

        In October 2017, defendant was charged by indictment with second-

degree unlawful possession of a handgun, N.J.S.A. 2C:39-5(b), and third-degree


2
    Defendant does not challenge the lawfulness of the "consent" frisk.
                                                                             A-0875-19
                                         4
receiving stolen property, N.J.S.A. 2C:20-7.     Defendant filed a motion to

suppress the physical evidence seized during the warrantless search of his car,

arguing that the motor vehicle stop was unlawful and that the ensuing search of

the trunk was also unlawful.

      On February 1, 2019, the trial judge convened an evidentiary hearing at

which Officer Ust was the sole witness. The court heard oral argument on the

motion on February 6, 2019. On March 12, 2019, the trial court rendered an

oral decision, denying defendant's suppression motion.      The court rejected

defendant's contention that the motor vehicle stop was unlawfully initiated. The

court also held that the search of the trunk was lawful because defendant had

knowingly and voluntarily consented to the search. The judge also ruled, in the

alternative, that the search of the trunk was lawful under the automobile

exception to the warrant requirement. The judge entered a written order denying

defendant's suppression motion on March 13, 2019.

      Defendant was tried before a jury over the course of three consecutive

days in June 2019. The jury acquitted defendant of receiving stolen property

but convicted him of unlawful possession of the firearm.




                                                                          A-0875-19
                                       5
      On September 6, 2019, the trial court sentenced defendant to seven years

in state prison.   The court imposed a forty-two month period of parole

ineligibility as required under N.J.S.A. 2C:43-6(c).

      This appeal followed. Defendant raises the following contentions for our

consideration in his appeal brief:

            POINT I

            THE TRIAL COURT ERRED IN FAILING TO
            SUPPRESS THE HANDGUN BECAUSE THE
            EVIDENCE AT THE HEARING DID NOT
            ESTABLISH A BASIS FOR A LAWFUL STOP, THE
            OFFICERS LACKED PROBABLE CAUSE FOR
            SEARCHING THE TRUNK OF THE CAR, AND THE
            CONSENT OBTAINED BY [DEFENDANT] WAS
            NOT VOLUNTARILY GIVEN.

            A.     THE EVIDENCE ADDUCED AT THE
                   HEARING FAILED TO ESTABLISH THAT
                   OFFICER UST HAD A REASONABLE BASIS
                   FOR BELIEVING THAT THE TINT OF
                   [DEFENDANT'S]  WINDOWS WAS IN
                   VIOLATION OF THE LAW.

            B.     EVEN IF THE INITIAL STOP OF THE
                   CAR WAS LAWFUL, THE OFFICERS
                   NONETHELESS LACKED PROBABLE
                   CAUSE TO SEARCH THE TRUNK OF
                   THE CAR.

            C.     [DEFENDANT] DID NOT PROVIDE
                   VOLUNTARY,      UNEQUIVOCAL
                   CONSENT TO THE SEARCH OF THE
                   TRUNK.

                                                                        A-0875-19
                                       6
      POINT II

      THE STATE'S RELIANCE ON AN INFERENCE
      THAT   [DEFENDANT]  WAS      GUILTY     OF
      POSSESSING THE HANDGUN, AND THE
      ACCOMPANYING INSTRUCTION TO THE JURY
      THAT IT COULD FIND HE POSSESSED THE
      HANDGUN ON A "MORE PROBABLE THAN NOT"
      STANDARD,    VIOLATED     [DEFENDANT'S]
      CONSTITUTIONAL RIGHTS. (Not Raised Below)

      A.    THE STATUTORY INFERENCES OF
            N.J.S.A.              2C:39-2
            UNCONSTITUTIONALLY  ABRIDGE
            THE STATE'S BURDEN OF PROOF
            AND THE RIGHT OF A JURY
            FACTFINDER.

      B.    REGARDLESS           OF       THE
            CONSTITUTIONALITY OF N.J.S.A.
            2C:39-2, THE JUDGE'S INSTRUCTIONS
            UNCONSTITUTIONALLY        DILUTED
            THE STATE'S BURDEN OF PROOF ON
            AN ESSENTIAL ELEMENT OF THE
            OFFENSE AND PREVENTED THE
            JURY         FROM        PROPERLY
            CONSIDERING         [DEFENDANT'S]
            DEFENSE.

      POINT III

      THE TRIAL COURT IMPROPERLY RENDERED AN
      EXCESSIVE SENTENCE BASED ON AN
      ERRONEOUS ANALYSIS OF THE AGGRAVATING
      AND MITIGATING FACTORS.

Defendant raises the following contentions in his reply brief:


                                                                 A-0875-19
                                 7
              POINT I

              OFFICER UST'S CLAIM THAT HE SAW
              "EXCESSIVE TINT" ON "ALL FOUR WINDOWS"
              WAS BELIED BY THE FOOTAGE, IT DOES NOT
              MATTER WHETHER ALL FOUR WINDOWS OF
              [DEFENDANT'S] VEHICLE WERE TINTED
              BECAUSE OFFICER UST ADMITTED IN THE
              FOOTAGE TO PULLING [DEFENDANT] OVER
              ONLY FOR TINT ON THE REAR WINDOWS, AND
              OFFICER UST’S STOP BASED ON CONDUCT
              WHICH WAS NOT AN OFFENSE WAS
              UNCONSTITUTIONAL.

        Defendant also submitted a letter pursuant to Rule 2:6-11(d) calling our

attention to N.Y. State Rifle & Pistol Ass'n v. Bruen, 597 U.S. __, 142 S. Ct.

2111 (2022), a case decided by the United States Supreme Court on June 23,

2022.     Defendant argues that Bruen invalidates New Jersey's statutory

framework governing the issuance of handgun "carry" permits, N.J.S.A. 2C:58 -

4(c), and "by extension," invalidates the unlawful possession statute for which

he was convicted, N.J.S.A. 2C:39-5(b). Defendant contends, "[a]ccordingly, in

addition to the arguments made in [his] appellant and reply brief, he further

submits that his conviction must be reversed because it is premised on a facially

unconstitutional statute."




                                                                           A-0875-19
                                        8
                                       II.

                                       A.

      We focus our attention on defendant's contention that the motor vehicle

stop was unlawful. We begin our analysis by acknowledging the legal principles

governing this appeal. The "standard of review on a motion to suppress is

deferential . . . ." State v. Nyema, 249 N.J. 509, 526 (2022); accord State v.

Sims, 250 N.J. 189, 210 (2022). "[A]n appellate court reviewing a motion to

suppress must uphold the factual findings underlying the trial court's decision

so long as those findings are supported by sufficient credible evidence in the

record." State v. Ahmad, 246 N.J. 592, 609 (2021) (alteration in original)

(quoting State v. Elders, 192 N.J. 224, 243 (2007)); State v. S.S., 229 N.J. 360,

374 (2017). We "defer[] to those findings in recognition of the trial court's

'opportunity to hear and see the witnesses and to have the "feel" of the case,

which a reviewing court cannot enjoy.'" Nyema, 249 N.J. at 526 (quoting Elders,

192 N.J. at 244). However, "[a] trial court's legal conclusions . . . and its view

of 'the consequences that flow from established facts,' are reviewed de novo."

Id. at 526–27 (quoting State v. Hubbard, 222 N.J. 249, 263 (2015)); State v.

Gamble, 218 N.J. 412, 425 (2014); State v. Gandhi, 201 N.J. 161, 176 (2010).




                                                                            A-0875-19
                                        9
      Turning to substantive legal principles, "[t]he Fourth Amendment and

Article I, Paragraph 7 of the State Constitution guarantee individuals the right

to be free from unreasonable searches and seizures." State v. Carter, 247 N.J.

488, 524 (2021). "When police stop a motor vehicle, the stop constitutes a

seizure of persons, no matter how brief or limited." Nyema, 249 N.J. at 527.

      In Delaware v. Prouse, the United States Supreme Court held that police

may stop a vehicle only if they have a reasonable and articulable suspicion that

a motor vehicle offense has been committed. 440 U.S. 648, 663 (1979). Such

offenses include minor motor vehicle equipment violations.          See State v.

Bernokeits, 423 N.J. Super. 365, 370 (App. Div. 2011) ("A motor vehicle

violation, no matter how minor, justifies a stop without any reasonable suspicion

that the motorist has committed a crime or other unlawful act." (citing Prouse,

440 U.S. at 663)).

      In State v. Bacome, the New Jersey Supreme Court reaffirmed that "[t]o

be lawful, an automobile stop 'must be based on reasonable and articulable

suspicion that an offense, including a minor traffic offense, has been or is being

committed.'" 228 N.J. 94, 103 (2017) (quoting State v. Carty, 170 N.J. 632,

639–40 (2002)). Importantly, the State bears the burden at a motion to suppress

to prove that a motor vehicle stop is supported by a reasonable and articulable


                                                                            A-0875-19
                                       10
suspicion. See State v. Atwood, 232 N.J. 433, 444 (2018) (quoting State v.

Maryland, 167 N.J. 471, 489 (2001)).

      Our Supreme Court has stressed that "raw, inchoate suspicion grounded

in speculation cannot be the basis for a valid stop." State v. Scriven, 226 N.J.

20, 34 (2016).     Rather, the reasonable suspicion standard requires "some

minimal level of objective justification for making the stop." State v. Nishina,

175 N.J. 502, 511 (2003) (emphasis added) (quoting United States v. Sokolow,

490 U.S. 1, 7 (1989)); cf. State v. Puzio, 379 N.J. Super. 378, 382–84 (App. Div.

2005) (reversing the defendant's drunk driving conviction because the officer

conducting the motor vehicle stop did not have an objectively reasonable basis

for believing that defendant had committed a motor vehicle offense).

      Importantly, "the State is not required to prove that the suspected motor-

vehicle violation occurred." State v. Locurto, 157 N.J. 463, 470 (1999). Rather,

"[c]onstitutional precedent requires only reasonableness on the part of the

police, not legal perfection. Therefore, the State need prove only that the police

lawfully stopped the car, not that it could convict the driver of the motor -vehicle

offense." State v. Williamson, 138 N.J. 302, 304 (1994); see also State v.

Sutherland, 231 N.J. 429, 439 (2018).

      But as the Court recently stressed in Nyema,


                                                                              A-0875-19
                                        11
            [a]lthough reasonable suspicion is a less demanding
            standard than probable cause, "[n]either 'inarticulate
            hunches' nor an arresting officer's subjective good faith
            can justify infringement of a citizen's constitutionally
            guaranteed rights." State v. Stovall, 170 N.J. 346, 372
            (2002) (Coleman, J., concurring in part and dissenting
            in part) (quoting State v. Arthur, 149 N.J. 1, 7–8
            (1997)); accord State v. Alessi, 240 N.J. 501, 518
            (2020).       Determining whether reasonable and
            articulable suspicion exists for an investigatory stop is
            a highly fact-intensive inquiry that demands evaluation
            of "the totality of circumstances surrounding the police-
            citizen encounter, balancing the State's interest in
            effective law enforcement against the individual's right
            to be protected from unwarranted and/or overbearing
            police intrusions." State v. Privott, 203 N.J. 16, 25–26
            (2010) (quoting State v. Davis, 104 N.J. 490, 504
            (1986)).

            [Nyema, 249 at 527–28.]

      We emphasize, moreover, that when a motor vehicle stop is based solely

on an alleged equipment violation, the reasonable and articulable suspicion for

that violation must be developed before the stop is initiated. Just as a search is

not made good by what it turns up, 3 a motor vehicle stop based solely on an

equipment violation cannot be validated post hoc by what the officer learns upon

closer inspection of the vehicle during the course of the investigative detention.



3
   See Wong Sun v. United States, 371 U.S. 471, 484 (1963) (rejecting the
proposition "that a search unlawful at its inception may be validated by what it
turns up.")
                                                                            A-0875-19
                                       12
Rather, the stop is lawful or not at the moment the Fourth Amendment seizure

is initiated.

       Furthermore, reasonable suspicion analysis takes into account "the

officers' background and training and permits them 'to draw on their own

experience and specialized training to make inferences from and deductions

about the cumulative information available to them that "might well elude an

untrained person."'" State v. Nelson, 237 N.J. 540, 555 (quoting United States

v. Arvizu, 534 U.S. 266, 273 (2002)); Stovall, 170 N.J. at 363 ("It is fundamental

to a totality of the circumstances analysis of whether reasonable suspicion exists

that courts may consider the experience and knowledge of law enforcement

officers."). Correspondingly, an officer's lack of training and experience may

be relevant in assessing the inferences, deductions, and conclusions he or she

draws.

       Turning specifically to the law regarding tinted windows, in State v.

Cohen, we held that the darkly tinted windows on Cohen's vehicle provided a

lawful basis to initiate a motor vehicle stop. 347 N.J. Super. 375, 380–81 (App.

Div. 2002). We noted that the officer's reasonable suspicion was "based upon

his initial observation that the [defendant's] windows were so darkly tinted as to

obstruct vision . . . ." Id. at 380 (emphasis added).


                                                                            A-0875-19
                                        13
      In State v. Smith, our Supreme Court recently provided further guidance

on when police may stop a vehicle based solely on tinted windows. 251 N.J.

244 (2022).4 In that case, detectives stopped behind a vehicle at a red light. Id.

at 253. After the light turned green, the detectives activated their emergency

lights and sirens because the vehicle in front of them had a tinted rear

windshield. Ibid. Despite the tinting, the detectives were able to determine that

the only individual in the car was the driver—the defendant. Ibid.

      Our Supreme Court examined the various statutes pertaining to motor

vehicle glazing. The Court first determined that N.J.S.A. 39:3-75—a statute that

we had relied upon in Cohen—does not provide a basis upon which to stop a

vehicle. Id. at 260–61. That statute provides in relevant part:

            No person shall drive any motor vehicle manufactured
            on or after July first, nineteen hundred and thirty-five
            and registered in this State unless such vehicle is
            equipped with approved safety glazing material
            wherever glazing is used in doors, windows and
            windshields. The term "windshield" shall be construed
            to include wings, deflectors and side shields; also front
            corner lights adjoining windshields.

            Every section of safety glazing material shall be legibly
            and permanently marked with the manufacturers'
            distinctive designations, under which the safety glazing


4
  We have considered supplemental letters from counsel addressing Smith. See
R. 2:6-11(d).
                                                                            A-0875-19
                                       14
            material was approved, so as to be visible when
            installed.

            No person shall drive any motor vehicle equipped with
            safety glazing material which causes undue or unsafe
            distortion of visibility or equipped with unduly
            fractured, discolored or deteriorated safety glazing
            material, and the director may revoke the registration
            of any such vehicle.

            [N.J.S.A. 39:3-75 (emphasis added).]

      The Court determined that "[t]he plain language of section 75 indicates

that it is concerned solely with the quality and maintenance of such safety

glazing material, not aftermarket tinted window film." Smith, 251 N.J. at 261.

As a result, and as the State conceded, that statute had "no bearing" in resolving

the Fourth Amendment matter before it. Ibid.5

      The Court next focused on N.J.S.A. 39:3-74. That statute provides:

            Every motor vehicle having a windshield shall be
            equipped with at least one device in good working order
            for cleaning rain, snow or other moisture from the
            windshield so as to provide clear vision for the driver,
            and all such devices shall be so constructed and
            installed as to be operated or controlled by the driver.

5
    The Court also determined that other statutory provisions addressing moto r
vehicle window tinting are inapplicable. Specifically, the Court concluded that
N.J.S.A. 39:3-75.1 and 39:3-75.2 did not support the stop in that case. Smith,
251 N.J. at 261. Moreover, the Court departed from Cohen, "to the extent that
it ties violations of N.J.S.A. 39:3-74 to the standards set forth in N.J.A.C. 13:20-
33.7." Id. at 262. The Court noted that N.J.A.C. 13:20-33.7 does not apply to
non-commercial vehicles. Ibid.
                                                                              A-0875-19
                                        15
            No person shall drive any motor vehicle with any sign,
            poster, sticker or other non-transparent material upon
            the front windshield, wings, deflectors, side shields,
            corner lights adjoining windshield or front side
            windows of such vehicle other than a certificate or other
            article required to be so displayed by statute or by
            regulations of the commissioner.

            No person shall drive any vehicle so constructed,
            equipped or loaded as to unduly interfere with the
            driver's vision to the front and to the sides.

            [N.J.S.A. 39:3-74.]

      The Court ultimately ruled that under N.J.S.A. 39:3-74, "reasonable and

articulable suspicion of a tinted windows violation arises only when a vehicle's

front windshield or front side windows are so darkly tinted that police cannot

clearly see people or articles within the car." Smith, 251 N.J. at 253. The Court

later in its opinion expounded that "[i]n order to establish a reasonable suspicion

of a tinted windows violation under N.J.S.A. 39:3-74, the State will . . . need to

present evidence that tinting on the front windshield or front side windows

inhibited officers' ability to clearly see the vehicle's occupants or articles

inside." Id. at 266.6


6
  The State contends that Smith announced a new rule that the Court intended
should only be applied prospectively. Defendant argues that Smith merely
clarified a misunderstanding concerning the applicability of various statutory


                                                                             A-0875-19
                                       16
      Applying that principle to the record in the matter before it, the Court

concluded that the detectives did not have a reasonable and articulable suspicion

to believe N.J.S.A. 39:3-74 was being violated because the testimony at the

suppression hearing only established that the rear windshield of Smith's vehicle

had tinted windows. Id. at 260. "Under the statute's plain language, the tint on

[the defendant's] rear windshield could not constitute a violation of N.J.S.A.

39:3-74." Ibid. The Court ultimately concluded that, "[u]nlike the dark tinted

front driver- and passenger-side windows that prompted the investigatory stop

in Cohen, [the defendant's] tinted rear windshield could not be considered a

'significant obstruction' of the driver's vision . . . ." Id. at 262.

                                          B.

      We next apply the governing legal principles to the facts presented in this

case. The trial court found that Officer Ust testified credibly that he initiated a

motor vehicle stop because "all four windows had excessive tinting in violation




provisions addressing motor vehicle window tinting, including N.J.S.A. 39:3 -
75. We reiterate that the State in Smith conceded that section 75 had no bearing
in that case. Smith, 251 N.J. at 261. We need not address the State's
retroactivity argument because we are satisfied that the State failed at the
suppression hearing to present evidence concerning obstructed/inhibited
vision—a circumstance explicitly addressed in both Smith and Cohen.


                                                                             A-0875-19
                                         17
of [N.J.S.A.] 39:3-75."7 The trial court further found, that "defendant admitted

that his windows were tinted and that he was aware it was a violation of New

Jersey law." 8

      The trial court concluded:

             In this case, based on the totality of the facts and
             circumstances of the case, including Officer Ust's
             credible testimony, the MVRs and the defendant's own
             admission, the Court finds the State established by a
             preponderance of the evidence that Officer Ust
             possessed sufficient information to form a reasonable
             suspicion that a motor vehicle violation had been . . .
             committed when he stopped the defendant's vehicle.

      Although we defer to a trial court's credibility assessments, in this

instance, the critical inquiry is not whether Officer Ust was truthful in

recounting the circumstances of the encounter. Rather, the key issue before us

is whether his testimony at the suppression hearing provided sufficiently


7
   The State on appeal does not dispute that New Jersey law does not regulate
tinting on rear side windows. And as we have noted, the Court in Smith made
clear that N.J.S.A. 39:3-75 is inapplicable when determining whether an officer
has a reasonable and articulable suspicion to stop a motor vehicle for tinted
windows. 251 N.J. at 261. Accordingly, we now know that the trial court's
citation to that provision was misplaced.
8
   We deem defendant's purported roadside "admission" to a tinted windows
violation to be irrelevant to whether there was reasonable suspicion to justify
the stop. It is not disputed that the windows were tinted. Officer Ust's le ading
question may have misled defendant to believe that window tinting was
prohibited per se.
                                                                           A-0875-19
                                      18
detailed information regarding the tinted windows to establish an objectively

reasonable basis for a Fourth Amendment seizure.

      In addressing that foundational question, we reject defendant's contention

that the stop was unlawful because Ust testified that "all four" windows were

tinted, thus revealing the officer's miscomprehension of the relevant statute,

which applies only to the front windshield and front side windows. See Smith,

251 N.J. at 253, 266; see also supra note 7. Ust's testimony that all four windows

were tinted necessarily encompasses the front side windows. This is not a

situation as in Smith where the detectives' testimony pertained only to the rear

windshield, which is not regulated under the tinted windows statute. 251 N.J.

at 252. Ust's testimony relating to the rear side windows, therefore, is essentially

surplusage that we deem to be irrelevant except to the extent it reveals the

officer's lack of training and experience regarding enforcement of the tinted

windows statute.

      After carefully reviewing the record, we conclude that Ust's testimony

pertaining to the front driver's side window failed to establish reasonable and

articulable suspicion of a tinted windows violation. Notably, Ust never testified




                                                                              A-0875-19
                                        19
at the suppression hearing that the tinted front side window actually inhibited

his ability to see the driver as defendant's vehicle passed by.9

      Furthermore, the record does not show that Ust received training

regarding tinted windows and as to what constitutes a statutory violation. Nor

did Ust testify that he had personal experience in enforcing the tinted windows

provision. Cf. State v. Smith, 155 N.J. 83, 99 (1998) (finding that there was no

suggestion the officer actually used his experience to infer that a suspect was

selling drugs, and therefore his experience did not contribute to a finding of

probable cause). In these circumstances, we conclude that Ust had neither the

specialized training nor personal experience, see Nelson, 237 N.J. at 555, to

provide an objective benchmark to support his opinion that the tinting on the

windows of defendant's car was "excessive." See Nishina, 175 N.J. at 510–11

(The reasonable articulable suspicion standard requires "some minimal

objective justification for making the stop."). We thus conclude that the officer's



9
  We note that the MVR recording played at the suppression hearing shows that
Ust commented to a backup officer that the vehicle's "windows were blacked
out." Ust did not use that description in his testimony at the suppression hearing.
But even accepting that the statement Ust made to a backup officer is part of the
totality of the circumstances presented by the State at the suppression hearing,
we deem the phrase "blacked out" to be a colloquial—if not exaggerated—
description tantamount to Ust's testimony that the windows were "excessively
tinted."
                                                                             A-0875-19
                                       20
characterization of the windows as being "excessive[ly]" tinted is simply too

subjective to justify a Fourth Amendment liberty intrusion. We decline in this

case to "fill in gaps in the record to supply the requisite proofs required of the

State under constitutional standards." State v. Wilson, 178 N.J. 7, 17 (2003);

see Smith, 251 N.J. at 266 (holding the State bears the burden "to present

evidence that tinting on the front windshield or front side windows inhibited

officers' ability to clearly see the vehicle's occupants or articles inside."

(emphasis added)).

      We acknowledge that the State presented a video recording at the

suppression hearing that shows defendant's vehicle as it passed by the stationary

police vehicle. It is well-established that a trial court's factual determination

based on its review of a video recording is subject to a deferential standard of

appellate review. See S.S., 229 N.J. at 365. In this instance, however, although

the trial court briefly mentioned that the MVR recording was considered as part

of the totality of the circumstances, the court did not make a specific finding

that the video showed obstructed vision. Rather, the trial court merely found

that "[t]he MVR confirms the vehicle had tinting on all four windows." The

trial court, in other words, made no specific finding that the front window tinting




                                                                             A-0875-19
                                       21
inhibited Officer Ust from seeing the driver who otherwise would have been

clearly visible.

      Our own review of the video shows that only a small portion of the front

driver's side window is visible. Considering the pre-dawn lighting conditions,

the distance between the stationary police car and defendant's moving vehicle,

and the angle at which defendant's Audi passed by the parked police car, the

video does not establish—even to the mere reasonable-suspicion standard of

proof—that the window tinting would inhibit an officer from clearly seeing the

driver in the unlit passenger compartment. Indeed, given these conditions, it is

doubtful the officer could have clearly seen the driver even if the front side

window was not tinted at all. Any inhibition in clearly observing the driver, in

other words, was not attributable to the window tinting, but rather to other

conditions and circumstances beyond defendant's control. See Smith, 251 N.J.

at 266 (The State must present evidence "that tinting . . . inhibited officers'

ability to clearly see the vehicle's occupants or articles inside." (emphasis

added)). The present situation is thus distinguishable from Cohen, where we

noted that the officer's reasonable suspicion was "based upon his initial

observation that the windows were so darkly tinted as to obstruct vision." 347

N.J. Super. at 380 (emphasis added).


                                                                          A-0875-19
                                       22
      In sum, the video recording does not change our analysis.          We thus

conclude the State failed to meet its burden at the suppression hearing, and that

the gun found in the trunk must be suppressed as a fruit of the unlawful motor

vehicle stop. See Wong Sun, 371 U.S. at 484–88 (holding the exclusionary rule

extends to direct and indirect products of unlawful police conduct).

Accordingly, we need not address defendant's remaining Fourth Amendment

contentions that the trial judge erred in ruling that: (1) defendant knowingly and

voluntarily consented to the search of the trunk; and (2) even if the consent -to-

search was invalid, the warrantless search of the trunk was authorized under the

New Jersey automobile exception, State v. Witt, 223 N.J. 409 (2015).

      Relatedly, because defendant's trial conviction must be vacated, we need

not address defendant's sentencing contention or his novel arguments that: (1)

the statutory permissive inferences established in N.J.S.A. 2C:39-2 are

unconstitutional; and (2) the crime of possessing a handgun without a permit

codified in N.J.S.A. 2C:39-5(b) violates the Second Amendment. See Comm.

to Recall Robert Menendez from the Off. of U.S. Senator v. Wells, 204 N.J. 79,

95 (2010) (As a general principle, courts "strive to avoid reaching constitutional

questions unless required to do so."); Randolph Town Center, L.P. v. Cnty. of

Morris, 186 N.J. 78, 80 (2006) ("Courts should not reach a constitutional


                                                                            A-0875-19
                                       23
question unless its resolution is imperative to the disposition of litigation"

(citing In re N.J. Am. Water Co., 169 N.J. 181, 197 (2001))).

      We reverse, vacate defendant's conviction and sentence, and remand for

the trial court to arrange for defendant's release if he is still confined. We do

not retain jurisdiction.




                                                                           A-0875-19
                                      24